Title: From Thomas Jefferson to John Jay, with Report on Conversations with Vergennes, 2 January 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris January 2. 1786.

Several Conferences and Letters having passed between the Count de Vergennes and myself on the Subject of the Commerce of this Country with the U.S. I think them sufficiently interesting to be communicated to Congress. They are stated in the Form of a Report and are herein inclosed. The Length of this Despatch perhaps needs Apology. Yet I have not been able to abridge it without omitting Circumstances which I thought Congress would rather chuse to know. Some of the Objects of these Conferences present but small Hopes for the present, but they seem to admit a Possibility of Success at some future Moment.
The inclosed Letter from the Baron Thulemeyer will inform you of the Ratification by the King of Prussia, of the Treaty concluded with him. My Answer accompanies it. I have no Doubt but you have long ago recieved Notice of this from Mr. Adams whose Opportunities of conveying Letters are so much more frequent than mine, especially since the French Packets have been nearly  discontinued. Mr. Crevecoeur is labouring to re-establish them, and under some Hopes of Success.
From Mr. Adams you have doubtless been also notified of the Overtures from Portugal to treat with us at London. We are probably indebted for this new Spur towards us to the commercial Arrangements which are on the Tapis between France and England, and I think it fortunate that they have chosen to commit the Negociation to their Minister in London rather than to their Ambassador here, whose torpid Character would probably have spun it to a great Length.
I communicated to the Count de Vergennes according to your Commands the Report of Capt. Shaw’s Voiage to China, making at the same time those Acknolegements which were due for these new Proofs of the Friendship of the French Nation towards us. I inclose you my Letter and his Answer, whereby you will see that he thought it a proper Occasion to express the Dissatisfaction of this Court with the Acts of some of the American Legislatures on the Subject of foreign Commerce, and to hint that their Continuance would render Measures necessary here to countervail the Inequalities they supposed us to be establishing. I also inclose my Reply, and have now the Honor to submit those Transactions to the Consideration of Congress, who are best able to calculate the Result of such a commercial Contest, should it arise, and who will be so good as to instruct me as to their Pleasure herein, as an Answer will be expected by this Court, within such Time as they think reasonable. I have been long in conveying this Correspondence to you. But I have never since it was closed, had a confidential Opportunity of transmitting it, and am now obliged to trust it with the other Despatches enclosed, to a Gentleman going to London who promises to seek a safe Conveiance from thence to New York. I send you at the same Time the Arrets of Aug. 30. 1784. Sept. 18. and 25. 1785. which were spoken of in my Letter.
Having observed by the Journals of Congress that the Establishment of a Mint has been under their Consideration, I send a late Declaration of the King by which will be seen the Proportion between the Value of Gold and Silver as newly established here.
My former Letters will have notified to you Mr. Lambe’s Departure for Algiers. I have recieved no Letter from him since he left this Place. We know only that he was at Madrid on the 10th. of December.
When Mr. Barclay was on the point of setting out for Morocco,  Mr. Beaumarchais (who had hitherto declined settling with him) tendered him a Settlement of his Accounts. The immense Amount of these Accounts, with the Hope that they would not occupy much Time, and a Persuasion that no Man on Earth could so well settle them as Mr. Barclay, who is intimately acquainted with many of the Transactions on which they are founded, induced me to think the Interests of the U.S. would not suffer so much by a short Delay of the Journey to Morocco, from whence nothing disagreeable was to be immediately apprehended, as they would suffer by leaving such Accounts as these to be settled by Persons less competent; I advised Mr. Barclay to proceed to the Settlement. I wrote to Mr. Adams asking his Opinion thereon, and to Mr. Carmichael praying him to find Means of making known to the Emperor of Morocco that a Negociator was actually commissioned and would soon proceed to his Court. Mr. Adams concurred with me in Opinion, and those Accounts are now in such Forwardness that Mr. Barclay assures me he shall be able to set out the ensuing Week. I inclose two Letters from Capt. Stevens one of our Captives at Algiers to Mr. Harrison of Cadiz, which were forwarded to me by Mr. Carmichael.
I have taken Opportunities of speaking with the Chevr. de la Luzerne on the Subject of his Return to America, and to press it by all those Inducements which Assurances of the Esteem entertained for him there were likely to excite. He told me there was no Place he would prefer to America for the Exercise of his Functions, but he said with great Candor, that as in the diplomatic Line there are different Grades of Emploiment, and that an Advancement from one to the other of these was usual, he wished if possible to avail himself of present Circumstances to obtain a Promotion. I suppose in Fact that if he can be sent to London in the Room of the Count d’Adhemar, or to Holland in the Room of the Marquis de Verac, who wishes to be translated to London, as these are Embassies, he will not in either of those Cases return to America. In the mean Time the Emoluments of his Office are, as I suspect, rendered necessary to him by the Expences he incurred in America.
From your Favor of Nov. 2. by Mr. Houdon, which I recieved three Days ago, it would seem that an Estimate is expected from him of the Cost of the equestrian Statue of Genl. Washington. But as this would depend altogether on the Dimensions of the  Statue, he will be unable to make an Estimate till these Dimensions be decided.
The Gazettes of France and Leyden from the 25th. of October to this Date are forwarded herewith.
I had the Honour of writing to you by the Way of London on the 24th. of the last Month, and have now that of assuring you of those Sentiments of Esteem & Respect with which I am Sir, your most obedient & most humble Servant.
